DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected in the Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/4/2019, 5/28/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 8-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is insufficient antecedent basis in the following claim(s) for the limitation(s) enumerated below:
Claim(s) 8, 15 recites the limitation "by one or more processors” after already introducing one or more processors.  There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tedaldi (US Pub. 2020/0396129) in view of Guo (US Pub. 2018/0268319).
With respect to Claim 1, Tedaldi teaches a method for training classifiers used in machine learning, (para. 18-19, 54; machine learning classifier is applied to telemetry data to classify a network device.)
the method comprising: receiving, by one or more processors of a computer system, (Fig. 2, paras. 35-38; computer system with processor, memory, and network interface. para. 161; non-transitory computer readable medium such as CDs may also store instructions.)
a corpus of training data; (para. 67, 74, 77; system receives telemetry data for a plurality of devices and clusters the devices based on the data. para. 41, 87; training data.)
generating, by the one or more processors of the computer system, one or more clusters of the training data according to features of the training data; (paras. 82-84; devices with an unknown device type are clustered by similar attributes/features. See also para. 150; device are clustered but the cluster is changed based on user feedback.)
and training, by one or more processors of a computer system, one or more classifiers for use in machine learning based upon the refined one or more clusters. (para. 69; system periodically reclusters and reclassifies. Para. 103; refined rules are placed in the rules database to be used. Figs. 9-10, paras. 149-151, 157; large cluster broken up in compliance with user feedback and classification rule is generated based on new cluster. Para. 71-74, 100-101; once devices are clustered, system attempts to label the cluster with a device type and then associate labels with representative telemetry data. See also Guo, para. 54; system re-performs clustering and labelling using updated data.)
But Tedaldi does not explicitly teach user-specified cluster refining rules.
Guo, however, does teach refining, by the one or more processors of the computer system, the one or more clusters using user-specified rules; (Examiner asserts that Tedaldi renders this feature obvious on its own, see paras. 155-156; user feedback may state that a large cluster should be broken up. See also paras. 90-97; validation module allows users to accept, reject, or modify classification rules. Because Tedaldi teaches the user making demands of the clustering algorithm and further teaches accepting, rejecting or modifying rules, it would have been obvious to one of ordinary skill prior to the effective filing date to allow a user to accept, reject or modify clustering rules in order to provide granularity as to how clusters are created. Regardless, Examiner cites Guo, paras. 28-34, 47-54; system clusters individuals having certain features and user can refine the clusters.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Tedaldi with the cluster refinement in order to improve the accuracy of the classification of the machine learning process.

With respect to Claim 2, modified Tedaldi teaches the method of claim 1, and Tedaldi also teaches wherein the refining further includes: interacting with a user with a cluster refining rule elicitation module, wherein the user-specified rules are authored by the user. (para. 80; manually created rules. Further, paras. 90-97 disclose a user modifying a suggested rule, which is a rule that is authored by a user.)

With respect to Claim 3, modified Tedaldi teaches the method of claim 1, and Tedaldi also teaches wherein the refining further includes: interacting with a user with a cluster refining rule elicitation module, wherein the user-specified rules are automatically extracted and suggested to users for selection, confirmation and editing. (paras. 90-97; rules are presented to the user to accept, reject, or modify by, e.g., selecting a suggested condition for removal.)

With respect to Claim 4, modified Tedaldi teaches the method of claim 1, and Guo also teaches wherein the refining further includes: interacting with a user with a cluster refining rule elicitation module, wherein the user-specified rules are elicited case-based. (para. 33-34, 51-52; user can add or remove labels for particular individual data points.)
The same motivation to combine as Claim 1 applies here.

With respect to Claim 6, modified Tedaldi teaches the method of claim 1, and Tedaldi also teaches wherein the refining and the training are implemented by the one or more processors of the computer system in a single process. (para. 69; system periodically reclusters and reclassifies. paras. 90-97; validation module allows users to accept, reject, or modify clustering rules. Para. 103; refined rules are placed in the rules database to be used. Thus, the refinement and training are part of the same process. See also para. 38; even if processes were disparate they may be implemented as a routine within another process.)

With respect to Claim 7, modified Tedaldi teaches the method of claim 1, and Tedaldi also teaches wherein the one or more clusters represent classes of the training data. (paras. 67-69, 74, 77, 101; classification and labelling based on clusters.)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Tedaldi also teaches a computer system, comprising: one or more processors; one or more memory devices coupled to the one or more processors; and one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a method for training classifiers in machine learning, the method comprising: (Fig. 2, paras. 35-38; computer system with processor, memory, and network interface. para. 161; non-transitory computer readable medium such as CDs may also store instructions.)

With respect to Claims 9-11, 13-14, they are substantially similar to Claims 2-4, 6-7, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Tedaldi also teaches a computer program product, comprising one or more computer readable hardware storage devices storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computing system implements a method for training classifiers in machine learning, the method comprising: (Fig. 2, paras. 35-38; computer system with processor, memory, and network interface. para. 161; non-transitory computer readable medium such as CDs may also store instructions.)

With respect to Claims 16-18, 20, they are substantially similar to Claims 2-4, 6, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tedaldi (US Pub. 2020/0396129) in view of Guo (US Pub. 2018/0268319), and further in view of Liu (US Pub. 2016/0292641).
With respect to Claim 5, modified Tedaldi teaches the method of claim 1, and Guo also teaches wherein the refining further includes: assigning subsets of the corpus of training data in or out of clusters of the one or more cluster using the user-specified rules; (para. 33-34, 51-52; user can add or remove labels for particular individual data points. See also Tedaldi, para. 83-84; devices are partitioned into in-cluster devices and not-in-cluster devices based upon classification rules.)
The same motivation to combine as Claim 1 applies here.
But modified Tedaldi does not explicitly teach a voting algorithm.
Liu, however, does teach and using a voting algorithm or a generative model to resolve conflicts in the assigning. (para. 67-69; voting to resolve conflicts.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of modified Tedaldi with the voting algorithm in order to assign a classification in a close case.

With respect to Claim 12, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 19, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449